Mr. Justice Thornton delivered the opinion of the Court: This was an action on the case, for an alleged injury to native cattle, by Texas cattle, in possession of appellant. The judgment was for appellee, in the circuit court. The validity of the act of February 27th, 1867, prohibiting the importation and possession of Texas and Cherokee cattle, is disputed. This has been decided by this court. Yeazel v. Alexander et al. ante, p. 254. The evidence sustains the judgment of the court below. Under the numerous rulings of this court, even if we had doubts as to the sufficiency of the proof, we should not disturb the finding. The judgment must be affirmed. Judgment affirmed.